Defendants, the trustees in bankruptcy of Peter Barmann Brewing Company, Inc., have appealed from an order denying their motion to set aside a judgment of foreclosure and for leave to interpose an answer. The proof shows the defendants were granted permission by the United States Circuit Court of Appeals to intervene and answer and that plaintiff’s counsel consented to the making of such an order. Counsel for the defendants notified plaintiff’s counsel that he did not intend to interpose an answer. He was given ample opportunity to do so if he so desired. Order unanimously affirmed, with ten dollars costs and disbursements. Present —■ Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.